DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 6-14, filed 01 March 2021, with respect to 112 and 103 rejections have been fully considered and are persuasive.  The 112 and 103 rejections of claims 1, 2, and 4-9 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 requires at least an endoscope system comprising: a first light source configured to emit, toward a subject, first illumination light that is for imaging two sets of image information about the subject at different depths; a second light source configured to emit second illumination light toward the subject; an imaging sensor that is configured to image a first illumination image of the subject illuminated with the first illumination light and a second illumination image of the subject illuminated with the second illumination light; and a processor comprising hardware, the processor being configured to: separate the two sets of image information from the first illumination 
The prior arts on record teach the following: An endoscope system comprising: a first light source configured to emit, toward a subject, first illumination light that is for 

However, none of the prior arts disclose a first set of the two sets of image information is a deep layer component image that contains more information about a deep layer of the subject than a second set of the two sets, and the second set of the two sets of image information is a surface-layer component image that contains more information about a surface and a surface layer of the subject than the deep layer component image, and the processor is configured to: create a deep layer image in 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426